JUDGMENT
Per Curiam
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing and the motion to enlarge the record, the opposition thereto, the notice filed March 30, 2016, and the letter filed June 27, 2016, it is
ORDERED that the motion to enlarge the record be denied. This court generally does not consider evidence presented for the first time on appeal, and no injustice will result from declining to consider the letter at issue here. See United States ex rel. Davis v. District of Columbia, 679 F.3d 832, 837 n.3 (D.C. Cir. 2012). It is
FURTHER ORDERED AND ADJUDGED that the district court’s order filed June 16, 2015, be affirmed. The district court dismissed appellant’s action without prejudice for failure to comply with a vexatious litigant order. Appellant does not address the dismissal for failure to comply with the vexatious litigant order in his brief, except to assert in a concluso-ry fashion that a new issue concerning federal taxation and jurisdiction over Ave-nal State Prison has rendered the district court’s judgment moot. However, appellant has waived the mootness argument by failing to develop it in his brief. See, e.g., United States v. Law, 528 F.3d 888, 908 n.11 (D.C. Cir. 2008). He has also waived any other challenge to the dismissal by not raising it in his brief. See, e.g., Petit v. United States Department of Education, 675 F.3d 769, 779 (D.C. Cir. 2012). Finally, we do not reach his argument concerning federal taxation and jurisdiction over Ave-nal State Prison because he did not raise it in district court. See, e.g., District of Columbia v. Air Florida, Inc., 750 F.2d 1077, 1084 (D.C. Cir. 1984).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.